 



Exhibit 10.32
COMMERCIAL OFFICE LEASE
by and between
ROHO ULTIMATE, LTD. II, a Florida limited partnership
(“Landlord”)
and
ULTIMATE SOFTWARE GROUP, INC., a Delaware corporation
(“Tenant”)

 



--------------------------------------------------------------------------------



 



                  ARTICLE IX — TITLE    
 
    9.01     POSSESSION BY TENANT    
 
    9.02     SUBLEASE AND ASSIGNMENT    
 
    9.03     FINANCING    
 
    9.04     SURRENDER OF PREMISES    
 
    9.05     EMINENT DOMAIN    
 
    9.06     NONDISTURBANCE AND ATTORNMENT                           ARTICLE X —
DEFAULT        
 
    10.01     DEFAULT BY TENANT        
 
    10.02     LIEN OF LANDLORD FOR RENT, TAXES AND OTHER SUMS        
 
    10.03     NO LIENS CREATED BY TENANT                           ARTICLE XI —
ENVIRONMENTAL    
 
    11.01     COMPLIANCE WITH LAWS     
 
    11.02     STORAGE OF CONTAMINATION    
 
    11.03     NO LIENS    
 
    11.04     ENVIRONMENTAL ASSESSMENT AND REMEDIATION    
 
    11.05     NOTICE OF CONTAMINATION OR ENFORCEMENT                      
ARTICLE XII — MISCELLANEOUS    
 
    12.01     NOTICES    
 
    12.02     WAIVER    
 
    12.03     RELATIONSHIP OF PARTIES    
 
    12.04     GOVERNING LAW    
 
    12.05     SAVINGS CLAUSE    
 
    12.06     MARGINAL HEADINGS    
 
    12.07     COVENANT TO BIND SUCCESSORS    
 
    12.08     CREDIT REPORTS    
 
    12.09     ESTOPPEL CERTIFICATE    
 
    12.10     EXCULPATION    
 
    12.11     FORCE MAJEURE    
 
    12.12     PREVAILING PARTY    
 
    12.13     RADON GAS    
 
    12.14     ENTIRE AGREEMENT    
 
    12.15     NEGOTIATION AND EXECUTION    
 
    12.16     NO REPRESENTATION    
 
    12.17     CONTINGENCY    
 
    12.18     COMPLETION OF CONSTRUCTION    

              EXHIBITS    
 
  Exhibit A   Legal Description    
 
  Exhibit B   Landlord’s Work    
 
  Exhibit C   Tenant’s Work    
 
  Exhibit D   Change Order Schedule    

3



--------------------------------------------------------------------------------



 



COMMERCIAL OFFICE LEASE
     THIS LEASE, made and entered into this                       day of
                                        ,                      , by and between
ROHO Ultimate, Ltd. II, a Florida limited partnership (hereinafter referred to
as “Landlord”) and ULTIMATE SOFTWARE GROUP, INC., a Delaware corporation
(hereinafter referred to as “Tenant”);
W I T N E S S E T H: THAT
     In consideration of the rents, covenants and agreements hereinafter
reserved and contained on the part of the Tenant to be observed and performed,
the Landlord demises and leases to the Tenant, and Tenant takes, accepts and
rents from Landlord, the premises hereinafter described, for the period, at the
rental, and upon the terms and conditions hereinafter set forth.
ARTICLE I
DEMISED PREMISES
     Section 1.01 — Demised Premises: The Landlord demises and leases to the
Tenant, and the Tenant rents from Landlord, that certain real property located
in Broward County, Florida and more particularly described on Exhibit “A”
attached hereto, (the “Property”) together with all improvements located or to
be located thereon, including but not limited to a two-story office building and
training rooms to be known as the Ultimate Software Group Building II, located
in Town Center Circle, in the City of Weston, County of Broward, and State of
Florida, (the “Demised Premises,”) Landlord shall be responsible for designing
and constructing the building and improvements as described in Exhibit “B”
hereto. In the event that any item in said Exhibit “B” is not accompanied by a
corresponding specification and there is a resulting dispute or question as to
the intent of the parties as to such specification, or in the event that there
is an unintentional omission from such plans as to an item that would clearly be
required in order to complete the building and improvements in accordance with
Exhibit “B” hereto and would clearly not be Tenant’s responsibility under
Exhibit “C” hereto and there is a resulting dispute or question as to the intent
of the parties as to such item, then in either such event the parties agree that
such missing specification or item shall be equal in design and construction to
the Phase I Building of Ultimate Software Group located at 2000 Ultimate Way,
Weston, FL (the “Phase I Ultimate Building”).
ARTICLE II
TERM
     Section 2.01 — Length of Term: The length of this Lease shall be for a term
of fifteen (15) years (the “Term”), or as set forth below, unless otherwise
terminated or extended as provided herein.
     Section 2.02 — Commencement Date: The term of this Lease shall commence on
a date that is the later of (a) the date Landlord obtains a Certificate of
Occupancy, or (b) the date that Landlord Improvements (as defined in section
4.01 below) are substantially complete so that all of the Demised Premises can
be occupied by Tenant for Tenant to conduct business operations (the
“Commencement Date”). If the Tenant occupies the Demised Premises prior to the
Commencement Date, such early occupancy shall be subject to all terms and
conditions contained in this Lease. All property of Tenant brought upon the
Demised Premises shall be kept at Tenant’s sole risk, provided however that
Landlord shall be responsible for any damages caused by the gross negligence or
willful misconduct of Landlord, it’s contractors, subcontractors, agents and/or
employees.
     Section 2.03 — Option to Renew: Provided Lessee shall not be in default
hereunder and upon one hundred eighty (180) days’ written notice prior to the
end of the Term, Lessee shall have one (1) option to renew this Lease for a term
of five (5) years (“Option Term”).
     Section 2.04 — By virtue of occupying the Demised Premises and subject to
any “punch list” items and the Warranty Obligations (as defined in section 4.01
hereof), Tenant shall conclusively be

4



--------------------------------------------------------------------------------



 



deemed to have accepted the Demised Premises and the Property and to have
acknowledged that the Landlord has satisfied all of its construction obligations
as required by this Lease.
ARTICLE III
RENT
     Section 3.01 — Payment of Rent: Tenant hereby covenants and agrees to pay
rent to Landlord, which rent shall be as hereinafter provided. The payment of
said Rent shall begin on the Commencement Date. In the event the Commencement
Date occurs on a day other than the first day of a month, Tenant shall pay rent
for the fractional month on a per diem basis (calculated on the basis of a
thirty [30] day month) until the first day of the month following such
Commencement Date, and thereafter the Rent shall be paid in equal monthly
installments on the first day of each and every month in advance. Said Rent
shall be paid to the Landlord at 3325 South University Drive, Suite 210, Davie,
FL 33328-2020, or at such other place as may be designated in writing from time
to time by Landlord.
     Section 3.02 — Rent:
     A. Tenant shall pay to Landlord during the first year of this Lease,
commencing on the Commencement Date (the “Initial Lease Year”), and as adjusted
pursuant to Section 3.02 (B) of this Lease, without any prior notice or demand
therefor, and without any deduction or setoff, except for the Warranty
Obligations and/or the guarantor obligations pursuant to section 12.18 hereof
and the Guaranty To Lease attached hereto, a total fixed minimum annual rental
of $453,195.24 per annum, payable in equal monthly installments of $37,766.27,
plus sales tax and use tax as required by law. The parties acknowledge that the
amount of fixed minimum annual rental has been arrived at by calculating $21.19
per square foot per annum, based on an assumed square footage of 21,392 feet of
Demised Premises (as measured including the exterior faces of exterior walls).
Rent shall be payable in advance on the first day of each and every calendar
month, as provided in Section 3.01 hereof.
     B. Commencing with the second year of this Lease, for a term of twelve
(12) months, and for each successive year of this Lease, fixed minimum annual
rent shall be adjusted in accordance with CPI as more fully set forth in this
Article III, Section 3.03 below with a minimum increase of three percent (3%)
per annum and a maximum increase of six percent (6%) per annum, whereupon the
adjusted Rent shall be payable in equal monthly installments, plus applicable
sales tax and use tax as required by law. Rent shall be payable in advance on
the first day of each and every calendar month, as provided in Section 3.01
hereof.
     C. INTENTIONALLY OMITTED:
     D. Late fee: Any payment not received by Landlord by the tenth (10th) day
of the month shall be considered in arrears and in default of the terms hereof
and shall be subject to a late charge in the amount of one (1%) percent of the
monthly rent, which Tenant agrees to pay along with the late rent in the form of
a cashier’s check, certified check or money order.
     E. Returned Checks: In the event that Tenant’s check is returned for any
reason, Tenant agrees to pay Landlord $50.00 as a handling charge in addition
any applicable late charge. Returned checks must be redeemed by cashier’s check,
certified check or money order. In the event that more than one (1) check is
returned, Tenant agrees to pay all subsequent rents and charges by cashier’s
check, certified check or money order.
     Section 3.03 — Cost of Living Increase in Fixed Minimum Annual Rent: “CPI”
is hereby defined as the Consumer Price Index For All Urban Consumers and Wage
Earners and Clerical Workers (U.S. City Average: All Items) issued by the Bureau
of Labor Statistics of the U.S. Department of Labor, using the year 1982-84 as a
base of 100. At the commencement of each year of this Lease, and each year
thereafter, the fixed minimum annual rent shall be adjusted by multiplying said
rent by a fraction, the numerator of which shall be the Index Number for the
month preceding the commencement of the successive year of this Lease, and the
denominator of which shall be the Index Number for the month of the commencement
of the Term of this Lease, subject to the minimum and maximum increases provided
in section 3.02(B) above. In the event that the Index

5



--------------------------------------------------------------------------------



 



herein referred to ceases to be published during the term of this Lease, or if a
substantial change is made in the method of establishing such Index, then the
determination of the adjustment in the fixed minimum annual rent shall be made
with the use of such conversion factor, formula or table as may be published by
the Bureau of Labor Statistics, or if none is available, the parties shall
accept comparable statistics on the cost of living in the United States, as
shall then be computed and published by an agency of the United States, or if
none, by a respected financial periodical selected by Landlord. Further, if the
publication of the Index is delayed or receipt of same is untimely, then the
Rent shall be adjusted as soon as the Index is received, and the Tenant agrees
to pay any adjustments in rent for those months which may not have been
calculable due to the unavailability of the Index.
ARTICLE IV
IMPROVEMENTS
     Section 4.01 — Improvements by Landlord: (a) Landlord shall be responsible
for any and all improvements to the Demised Premises as set forth on Exhibit “B”
attached hereto and made a part hereof (“Landlord Improvements”), and shall not
be responsible for any other improvements to the Demised Premises. Landlord
warrants that the design and construction of the Landlord Improvements will be
(i) performed in a good and workmanlike manner, (ii) in compliance with the
Plans, Specifications and other documents which constitute Exhibit “B” hereto,
(iii) in accordance with all applicable laws, regulations and codes including
but not limited to the applicable building code and that (iv) all labor,
materials and equipment are free from defects, such warranty to expire one
(1) year from the Commencement Date except as to latent defects existing but
undetected during said one year period which Landlord hereby warrants against
for the entire term of this Lease (the warranties contained in this sentence
referred to herein as the “Warranty Obligation”). In the event that any changes
are required by the applicable governmental authorities in order for Landlord to
obtain a permit for construction of Landlord’s Improvements or in order to
otherwise comply with the requirements of such governmental authority then the
parties will jointly determine and agree to such changes which shall, to the
extent possible, be resolved in a manner so that the building design and
construction is equal to the Phase I Ultimate Building.
     (b) Tenant shall be responsible for reimbursing Landlord for one hundred
percent of the costs of Landlord’s Improvements in the amount of Six Hundred And
Forty Eight Thousand Six Hundred And Fifty Five Dollars and No Cents
($648,655.00) (the “Tenant Reimbursement”). Tenant shall deliver such Tenant
Reimbursement as follows: commencing thirty (30) days following issuance of the
building permit for Landlord’s Improvements, Tenant shall deliver one twelfth
(l/12th) of the Tenant Reimbursement (Fifty Four Thousand And Fifty Four Dollars
and Fifty Eight Cents ($54,054.58)) to Landlord per month for twelve consecutive
months until said Tenant Reimbursement is paid in full. Landlord shall be
responsible for any and all additional costs of Landlord’s Improvements except
for costs arising from Tenant requested modifications, alterations or additions
to Landlord’s Improvements. In the event that Tenant desires any such
modifications, alterations or additions, then (a) Tenant shall notify Landlord,
(b) Landlord shall conduct an analysis of Tenant’s request, at Landlord’s
discretion using third parties, so as to complete Exhibit “D” hereto for such
request, (c) Landlord shall deliver the completed Exhibit “D” to Tenant,
(d) should Landlord and Tenant both agree in writing as to such Exhibit “D”
analysis, then Tenant shall be fully responsible for all costs and expenses
described on said Exhibit “D”, including but not limited to (i) overhead and
profit as described therein, and (ii) reimbursement for time delays as described
therein. Should Tenant believe that the Exhibit “D” analysis is unreasonable,
then Tenant may consult with Synalovski Architects for its opinion of the
Exhibit “D” analysis, and (i) if Synalovski Architects finds that the Exhibit
“D” analysis is reasonable then such analysis shall remain unchanged, or (ii) if
Synalovski Architects finds that the Exhibit “D” analysis is unreasonable then
Synalovski Architects shall provide specific proposed modifications thereto
which may be accepted by Landlord and Tenant, in their sole discretions, or
(iii) if Synalovski Architects finds that the Exhibit “D” analysis is
unreasonable and provides specific proposed modifications thereto which are not
acceptable to either Landlord or Tenant, in their sole discretion, then a third
party architect shall be chosen by Synalovski Architects to provide specific
proposed modifications as to Exhibit “D” which shall be binding on Landlord and
Tenant. In the event that either Landlord or Tenant does not approve, in writing
at their sole discretions, of the proposed Tenant modifications based on the
final Exhibit “D” analysis, then such proposed modifications shall not be
performed by Landlord. All Exhibit “D” costs and

6



--------------------------------------------------------------------------------



 



expenses for Tenant’s requested modifications, alterations or additions shall be
paid by Tenant within ten (10) days after completion of such modifications,
alterations or additions. Tenant shall have the right to audit the records of
Landlord, its agents, contractors, subcontractors (to the extent Landlord has
such rights), etc. in order to verify any amounts due from Tenant to Landlord.
     Section 4.02 — Improvements by Tenant: Tenant, at its sole cost and
expense, shall be responsible for all improvements to the Demised Premises
except as provided to the contrary in Section 4.01 hereof. Provided however,
that before any such improvements are made, Tenant shall submit its plans,
drawings and specifications to Landlord for Landlord’s approval which approval
shall be in writing and shall not be unreasonably withheld and provided that any
and all improvements to be made by Tenant meet all applicable building codes
and/or zoning requirements as may be required by the appropriate governmental
authorities and that Tenant secure, in advance of commencement of any
improvements, the requisite governmental approvals and permits. All bills shall
be paid for in full, and Tenant does hereby agree to indemnify, defend and hold
harmless Landlord from any and all liens, claims or demands in connection
therewith. If any liens are placed against the Demised Premises, Tenant shall be
responsible for clearing all such liens immediately, and, to the extent Landlord
incurs any expenses (including attorney fees), Tenant shall be responsible for
reimbursement. In the event that Tenant desires to perform any improvements to
the Premises prior to the issuance of a certificate of occupancy for the
Premises, then Tenant must obtain the consent of Landlord, at Landlord’s sole
discretion, of the contractor to be hired by Tenant to perform such
improvements. Tenant hereby acknowledges that under these circumstances, it
would be unusual to have Tenant’s contractor or subcontractor perform Tenant’s
improvements prior to the issuance of a certificate of occupancy and such
improvements may cause liability or delays to Landlord for which Tenant hereby
specifically agrees to be financially responsible. In addtion, Landlord will
have no obligation whatsoever to approve any such contractor or subcontractor.
Landlord hereby approves Silver Builders, Inc. as an acceptable contractor for
Tenant’s improvements. In addition, Landlord acknowledges in advance that the
following contractors and subcontractors will be permitted to perform the
following work on the Tenant Improvements prior to the Certificate of Occupancy
and Landlord shall cooperate with them, subject to the other provisions of this
Section 4.02:

         
 
  Contractor/Subcontractor:   Work:
 
       
 
  Compulink   Computer Installation (limited to cabling and termination)
 
  Security One   Security
 
  To be approved by Landlord   Audio/Visual

     Section 4.03 — Installation of Fixtures: Prior to the commencement of the
Term, if Tenant enters upon the Demised Premises for the purpose of installing
trade fixtures and furnishings, Landlord shall not be liable to Tenant for
damage to or loss of such fixtures, equipment or furnishings. It is mutually
agreed that all work performed or requested by the Tenant shall be subject to
the approval of the Landlord’s architect, mechanical and electrical engineers
with the exception of those which are similar to those in the Phase I Ultimate
Building which Landlord consents to in advance. Landlord’s architects and
engineers shall not unreasonably withhold approval and shall expeditiously
respond to approval requests or, if Landlord shall fail to respond within thirty
(30) days after receipt of any such request, then the same shall be deemed
approved by Landlord.
     Section 4.04 — Roof Penetrations: Tenant shall not penetrate the roof of
the Demised Premises without Landlord’s prior written consent. Tenant shall be
responsible for the repair of roof leaks caused by such penetration even though
Tenant has obtained Landlord’s prior written consent thereto.

7



--------------------------------------------------------------------------------



 



ARTICLE V
USE BY TENANT
     Section 5.01 — Use of Premises: Tenant shall occupy and use the Demised
Premises for any use permitted by law so long as such use does not violate
section 5.02 hereof or any other provision of this Lease. Tenant shall
continuously and uninterruptedly during the Term of this Lease conduct its
customary business activity therein during all normal business days and hours,
unless prevented from so doing by strikes, fire, casualty or other causes beyond
Tenant’s control.
     Section 5.02 — Restrictions on Use: Tenant shall not use nor permit the
Demised Premises to be used for any purpose other than that set forth in
Section 5.01 above, will not use or suffer anyone to use, the Demised Premises,
or any part thereof, for any purpose in violation of the laws of the United
States, the State of Florida, or the ordinances and regulations of a county or a
municipality having jurisdiction over the Demised Premises or in violation of
any publicly recorded restriction. Tenant further covenants and agrees to
execute and comply promptly with all statutes, ordinances, rules, orders,
regulations and requirements of federal, state, county and city governments
regulating the use by Tenant of the Demised Premises. Tenant will not use, or
permit the use of the Demised Premises in any such manner that will tend to
create a nuisance. The restrictions set forth in this Paragraph shall extend to
all agents and employees of the Tenant. Tenant shall take good care of the
Demised Premises, fixtures, appurtenances and all alterations, additions and
improvements thereof; shall make all repairs in and about the Demised Premises
as may be necessary to preserve same in good order and condition, which repairs
shall be equal in quality to the original work; shall promptly pay the expenses
of such repairs and shall promptly notify Landlord of damage that may occur to
the Demised Premises.
     5.03 — Signs: Without Landlord’s prior consent and approval, Tenant shall
not (a) install any exterior lighting, awnings, shades or exterior decorations
or painting; (b) erect or install any exterior or interior window or door signs
or advertising media, window or door lettering or placards or (c) keep or
display any merchandise on, or otherwise obstruct the areaways adjacent to the
premises. All signs must conform with the Landlord’s sign specifications and/or
be approved by Landlord prior to installation which approval will not be
unreasonably withheld. Landlord hereby approves signage and other items referred
to in this Paragraph 5.03 which are similar and compatible in size, location,
color and quality to that which exists as of the date that this Lease is
executed by Landlord and Tenant for the Phase I Ultimate Building, subject to
Tenant obtaining all governmental permits and approvals for same. Tenant shall
pay for all signage except to the extent specifically included in Exhibit “B”
attached hereto.
     5.04 — Utilities and Services: The Tenant shall be solely responsible for
and shall promptly pay all charges for public utilities and/or private services
rendered or furnished to the premises during the term hereof, including, but not
limited to, heat, water, gas, electricity, rubbish disposal and sewer rental,
together with all taxes or other charges based upon the use of such utilities.
Landlord shall in no event be liable for the quality, quantity or interference
of such services.
ARTICLE VI
MAINTENANCE AND REPAIRS
     Section 6.01 — Maintenance by Tenant: Tenant shall at all times keep the
Demised Premises, including the foundations, exterior and structural walls and
roof of the Demised Premises, fixtures, appurtenances, and all alterations,
additions and improvements thereof, including, but not limited to all
partitions, doors, equipment and all heating, air conditioning, lighting and
plumbing fixtures, and the Property, including the parking areas, drives,
lighting, underground or above ground utilities, fire protection systems and or
security systems; in good order, condition and repair, any damage by unavoidable
casualty excepted.
     Section 6.02 — Repairs by Tenant: Except (a) as caused by Landlord’s
negligent or intentional act or omission, or (b) as provided elsewhere in this
Lease relating to the Warranty

8



--------------------------------------------------------------------------------



 



Obligations, Tenant shall make all repairs to the Demised Premises and the
Property, including without limitation, structural repairs to the Demised
Premises.
     Section 6.03 — Maintenance and Repairs by Landlord: If Tenant refuses or
neglects to maintain or repair promptly the Property and/or the Demised Premises
as required in Sections 6.01 and 6.02 hereof, in a reasonable time after written
demand by the Landlord, the Landlord may, in addition to all other remedies
provided herein, make such repairs without liability to Tenant for any loss or
damage that may accrue to Tenant’s equipment, fixtures and/or other property; or
to the loss of business occasioned by reason thereof; and further, upon
completion of such maintenance or repairs, Tenant shall pay Landlord’s incurred
costs occasioned by such maintenance or repairs. It is further agreed and
understood that said billing of costs so incurred shall include interest at the
highest rate allowed by law from the date of completion of the repairs by the
Landlord. The same provision shall apply if Landlord fails to comply with the
Warranty Obligations after written demand by Tenant.
     Section 6.04 — Alterations: Tenant shall not make any material alterations
or additions to the Demised Premises, nor make any contract therefor, without
first procuring Landlord’s written consent which shall not be unreasonably
withheld. All alterations, additions and improvements made by Tenant to or upon
the Demised Premises, except signs, electrical equipment or other removable
trade fixtures or furnishings shall, when made or installed, be deemed to have
attached to the Demised Premises and to have become the property of Landlord;
provided, however, if prior to termination of this Lease, or within fifteen
(15) days thereafter, Landlord so directs by written notice to Tenant, Tenant
shall promptly remove the additions, improvements, trade fixtures and
installations which were placed in the Demised Premises by the Tenant and which
are designated in said notice and shall repair any damage occasioned by such
removal, and in default thereof, Landlord may effect said removal and repair at
Tenant’s expense and Tenant hereby agrees to pay same. All signs, electrical
equipment, fixtures, furnishings and other personal property of Tenant kept on
the Demised Premises and not removed prior to the expiration of the term or
earlier termination thereof shall become the property of the Landlord, to do
with as Landlord exclusively deems appropriate.
     Section 6.05 — Waiver of Claims: Neither Landlord nor Landlord’s agents nor
servants shall be liable, and Tenant waives all claims for damage to persons or
property sustained by Tenant or any occupant of the Demised Premises, or any
equipment or appurtenance becoming out of repair, or resulting from any accident
in or about the Demised Premises, or resulting directly or indirectly from any
act or neglect of any tenant or occupant or of any other person except Landlord,
its contractor, subcontractor, employee or agent. This Paragraph shall apply
especially, but not exclusively, to the flooding of basements or other
subsurface areas, and to damage caused by roof leaks, air conditioning
apparatus, sprinkling devices, water, excessive heat or cold, falling plaster,
broken glass, sewage, gas odors or noise, or the bursting or leaking of pipes or
plumbing fixtures, and shall apply equally whether any such damage results from
the act or neglect of other tenants, occupants or servants in the Property or of
any other person and whether such damage be caused or result from any thing or
circumstances above mentioned or referred to, or any other thing or
circumstances, whether of a like nature or of a wholly different nature. All
property belonging to Tenant or any occupant of the Demised Premises shall be
there at the risk of Tenant or such other person only, and Landlord shall not be
liable for damage thereto or theft or misappropriation thereof unless caused by
Landlord.
     Section 6.06 — Landlord’s Right to Inspect: Landlord and its agents shall
have free access to the Demised Premises during all reasonable hours for the
purpose of examining same and to ascertain if they are in good repair, to make
reasonable repairs which the Landlord may be required to make hereunder and to
exhibit the same to prospective purchasers, lenders or tenants provided however
neither Landlord nor its agents may unreasonably interfere with or disrupt
Tenant’s business operations.
     Section 6.07 — Cleanliness and Waste: Tenant shall keep the Demised
Premises and the areaways adjacent thereto and the Property at all times in a
neat, clean and sanitary condition, free from waste or debris and shall neither
commit nor permit any waste or nuisance thereon. Tenant shall procure trash
containers adequate to handle Tenant’s trash accumulation.
     Section 6.08 — Triple Net Lease: Notwithstanding any provision in this
Lease to the contrary, it is understood and agreed that this is a triple net
lease with all costs, expense, taxes

9



--------------------------------------------------------------------------------



 



(inclusive of real property taxes and assessments), insurances, repairs and
maintenance to be paid by Tenant.
ARTICLE VII
INSURANCE
     Section 7.01 — Insurance by Tenant: Tenant shall procure, provide and pay
for, and shall maintain throughout the term of this Lease, the following
insurance coverages, in the following limits, in the name of the Tenant and with
Landlord named therein as an additional insured:
(1) a policy of insurance covering the Tenant’s property in the Demised Premises
in the amount determined by Tenant;
(2) a comprehensive general liability insurance against any and all claims for
injuries to persons and property occurring in, upon, or about the Demised
Premises during the Term of this Lease; such insurance, at all times, to be in
an amount not less than One Million ($1,000,000) Dollars combined single limit
per occurrence, $2,000,000.00 general aggregate; and
(3) casualty, fire, windstorm, flood and all risk insurance in the amount equal
to the replacement cost of the Demised Premises, together with all improvements
thereon.
All such insurance shall be written on a company or companies authorized to
engage in the business of casualty and general liability insurance in the State
of Florida, and there shall be delivered, by the Tenant, to the Landlord
customary certificates evidencing such paid-up insurance, and certifying
Landlord as an additional insured, which certificates are to be issued by the
insurance companies, and delivered on a yearly basis at the commencement of each
year during the Term of this Lease.
     The policies of insurance provided herein are to be provided by the Tenant,
and shall be for a period of not less than one (1) year, it being understood and
agreed that three (3) days prior to the expiration of any policy of insurance,
the Tenant will deliver to the Landlord a binder or a renewal or new policy to
take the place of the expiring policy, with the further understanding that,
should the Tenant fail to furnish policies, as is provided in this Lease, and at
the times herein provided, the Landlord may obtain such insurance, and the
premiums on such insurance shall be deemed Additional Rental to be paid by the
Tenant to the Landlord upon demand. Neither Landlord not Tenant shall make any
claim for recovery against the other party and expressly waives any right of
recovery against the other party for damage to or loss of the Demised Premises
or improvements thereon, which damage or loss may arise by fire or any other
peril covered by any policy of insurance containing a waiver of subrogation
right against the other party in which said policy the claiming party is or may
be the insured and when said loss is caused by or results from any acts of
carelessness or negligence of the other party , its officers, employees or other
persons under its control. Tenant further covenants and agrees to apply to its
insurers for waiver of subrogation against Landlord, its agents and employees,
and to obtain same if Tenant’s insurers will issue such waiver.
     Section 7.02 — Indemnity for Accidents: Tenant covenants and agrees that it
will protect, defend and save and keep the Landlord forever harmless and
indemnified against and from any penalty or damage or charges imposed for any
violation of any laws or ordinances, whether occasioned by the neglect of Tenant
or those holding under Tenant, and that Tenant will at all times protect,
defend, indemnify and save and keep harmless the Landlord against and from any
and all claims, loss, cost, damage or expense arising out of or from any
accident or other occurrence on or about the Demised Premises or the Property,
causing injury to any person or property whomsoever or whatsoever, and will
protect, defend, indemnify and save and keep harmless the Landlord against and
from any and all claims, loss, cost, damage or expense arising out of any
failure of Tenant in any respect to comply with and perform all the requirements
and provisions of this Lease.

10



--------------------------------------------------------------------------------



 



     Section 7.03 — Destruction by Fire or Casualty: The Tenant shall give
immediate notice to Landlord in case of fire or other casualty in or about the
Demised Premises or the Property. In the event the Demised Premises shall be
damaged by fire, then Tenant shall repair such damages and put the Demised
Premises and the Property back in good condition as rapidly as reasonably
possible. Tenant shall not be entitled to any abatement of the Rent, unless such
damage was occasioned by the negligent acts of Landlord, its agents or
employees.
     In the event that the Property or Demised Premises are substantially
damaged or destroyed by fire or other casualty and (a) such damage or
destruction occurs during the last five (5) years of any lease or option or
renewal term and Tenant has not or does not within thirty (30) days after such
casualty extend the term hereof as provided herein to extent beyond five
(5) years remaining, and/or (b) Landlord’s mortgagee retains the insurance
proceeds and does not release said proceeds to Landlord for the reconstruction
or repair of the Property or Demised Premises for Tenant, then in either such
event Landlord may terminate this Lease by giving Tenant notice (“Casualty
Termination Notice”) to such effect within sixty (60) days after the casualty
causing such damage. The term of this Lease shall terminate and expire upon the
thirtieth (30th) day after the Casualty Termination Notice is given and Tenant
shall vacate the Demised Premises and surrender same to Landlord on or before
said date. The Demised Premises or the Property (whether or not the Demised
Premises are damaged) shall be deemed substantially damaged or destroyed if the
costs of repair and restoration after any insurable casualty occurs is fifty
(50%) percent or more of the then full replacement cost of the Demised Premises
or Property, as applicable.
ARTICLE VIII
TAXES
     Section 8.01 — Real Estate Taxes: Tenant shall pay, not less than thirty
(30) days before delinquent, all real property taxes and assessments levied or
payable during the term hereof, by the county and municipality upon the
Property.
     Section 8.02 — Personal Property Taxes and Assessments: The Tenant shall
pay, not less than thirty (30) days before delinquent, any and all taxes,
licenses, fees and public charges levied, assessed or imposed, and which become
payable during the lease term upon Tenant’s fixtures, furniture, appliances and
personal property located or installed in the Demised Premises.
ARTICLE IX
TITLE
     Section 9.01 — Possession by Tenant: Tenant covenants and warrants that it
has full right and authority to enter into this Lease for the full term hereof.
Landlord covenants that Tenant, upon paying the Rent provided for herein and
upon performance of the covenants and agreements of this Lease to be performed
by said Tenant, will have, hold and enjoy quiet possession of the Demised
Premises.
     Section 9.02 — Sublease and Assignment: Tenant shall not sublease, sublet
or assign the Demised Premises or the Property or any portion thereof except by
written permission and consent of Landlord which approval or disapproval shall
be in Landlord’s reasonable discretion, references elsewhere contained herein to
assignees notwithstanding. Any consent by Landlord once shall not constitute a
waiver of the requirement for its consent to any future subletting or assignment
of this Lease. Any such subleasing or assignment, even with the approval of the
Landlord, shall not relieve the Tenant from liability for payment of the rental
and any other monies due Landlord herein provided for or from the obligation to
keep and be bound by the terms, conditions and covenants of this Lease. The
acceptance of rent from any other person shall not be deemed to be a waiver of
any of the provisions of this Lease or a consent to the assignment or subletting
of the Demised Premises.

11



--------------------------------------------------------------------------------



 



     In the event Tenant shall desire to sublet the Demised Premises or the
Property, in whole or in part, or assign Tenant’s interest under this Lease, in
whole or in part, Tenant shall give Landlord not less than thirty (30) days
prior written notice. Such notice shall set forth all pertinent business terms
of the proposed assignment or subletting as well as the name and address of the
proposed assignee or sublessee, information as to financial condition of such
assignee or sublessee and proposed use which assignee or sublessee desires to
make of the Demised Premises or the Property. Such notice shall bear the
signature of the proposed lessee or assignee attesting to its accuracy. Tenant
shall in addition, at Landlord’s request, furnish such other information as
Landlord may reasonably request concerning such proposed assignment or
subletting. Tenant shall reimburse Landlord for Landlord’s reasonable costs of
obtaining mortgagee approval of such request, and Landlord’s reasonable legal
fees and costs, and all other reasonable out-of-pocket costs incurred by
Landlord, plus a reasonable administrative fee to Landlord.
     Section 9.03 — Financing: Subject to Paragraph 9.06 below, Tenant agrees
that Tenant’s rights under this Lease are and shall always be subordinate to the
lien of any mortgage or trust deeds now or hereafter placed from time to time
upon the Demised Premises or the Property. Tenant shall, upon written demand
from Landlord, execute such other and further instruments or assurances
subordinating this Lease to the lien or liens of any such mortgage or trust
deeds. If any mortgagee or trustee under a trust deed elects to have Tenant’s
interest in this Lease superior to any such interest by notice to Tenant, then
this Lease shall be deemed superior to any such mortgage or trust deed whether
this Lease was executed before or after such mortgage or trust deed.
     Section 9.04 — Surrender of Premises: Tenant shall, upon the expiration
date or sooner termination of this Lease, surrender to Landlord the Demised
Premises, together with all replacements thereto in good order, condition and
repair, except for ordinary wear and tear and loss by fire or other casualty. If
Tenant fails to surrender the Premises as required herein, Tenant shall be
deemed a month-to-month tenant and shall for the duration of such holdover
period pay Landlord, as holdover rent, twice the monthly rental amount as was
payable in the last month of the lease term in addition to all other payments
required under this Lease Agreement.
     Section 9.05 — Eminent Domain: In the event the Demised Premises, the
Property or any part thereof, shall be taken or condemned for public purposes by
any competent authority, the entire compensation awarded therefor shall belong
to the Landlord, without any deduction therefrom for any present or future
estate of Tenant; provided, however, that in the event more than twenty (20%)
percent of the Demised Premises shall be so taken or condemned, then either the
Landlord or Tenant shall have the option of terminating the term of this Lease
upon giving to the other written notice of such election within thirty (30) days
after possession of the part condemned has been taken by proper authorities,
whereupon the term of this Lease shall be terminated, as of the date on which
possession is so taken. If neither Landlord or Tenant so elects to terminate the
term of this Lease, the Landlord at its own expense, shall repair and restore
the premises not affected by the taking and thereafter, if a part of Demised
Premises itself has been taken or condemned, the Rent to be paid by the Tenant
shall be equitably reduced.
     Section 9.06 — Nondisturbance and Attornment: In the event any proceedings
are brought for the foreclosure of, or in the event of the conveyance by deed in
lieu of foreclosure of, or in the event of the execution of the power of sale
under any superior mortgage, or in the event of transfer or conveyance of the
Demised Premises, or any part thereof, to any party for any reason whatsoever,
Tenant hereby attorns to, and covenants and agrees to execute an instrument in
writing reasonably satisfactory to the new owner whereby Tenant attorns to such
successor in interest and recognizes such successor as the landlord under the
Lease. Upon payment by the Tenant of the rent herein provided, and upon the
observance by Tenant of each and every one of the material terms, provisions,
covenants, agreements, undertakings, and conditions on Tenant’s part to be
observed and performed, Tenant shall peaceably and quietly hold and enjoy the
Demised Premises and the Property for the term of this Lease without hindrance
or interruption by Landlord or any other person or persons lawfully or equitably
claiming by, through or under the Landlord, subject, nevertheless, to each and
every one of the terms, provisions, covenants, agreements, undertakings and
conditions of this Lease.

12



--------------------------------------------------------------------------------



 



ARTICLE X
DEFAULT
     Section 10.01 — Default by Tenant: All of the rights and remedies of
Landlord herein enumerated shall be cumulative, and none shall exclude any other
right or remedy allowed by law. It is agreed that in the event:
          (i) That the Tenant shall fail, neglect or refuse to pay any
installment of Rent at the time, and in the amount as herein provided, or to pay
any other monies agreed by it to be paid promptly when and as the same shall
become due and payable under the terms hereof, provided however that Landlord
must give Tenant fifteen (15) days written notice and opportunity to cure such
alleged default;
          (ii) That any voluntary or involuntary petition or similar pleading,
under any section or sections of any bankruptcy act, shall be filed by or
against Tenant, or any voluntary or involuntary proceeding in any court or
tribunal shall be instituted to declare Tenant insolvent or unable to pay
Tenant’s debts, and the same shall not be dismissed or discharged within thirty
(30) days after notice thereof in writing;
          (iii) That the Tenant shall fail, neglect or refuse to keep and
perform any of the other covenants, conditions, stipulations or agreements
herein contained and to be kept and performed by it, and in the event any such
default shall continue, for a period of more than thirty (30) days after notice
thereof in writing given to the Tenant, by the Landlord; provided, however, that
if the cause for giving such notice involves the making of repairs, or other
matters reasonably requiring a longer period of time than the period of such
notice, the Tenant shall be deemed to have complied with such notice so long as
it has commenced to comply with said notice within the period set forth in the
notice, and is diligently prosecuting compliance with said notice, or has taken
proper steps or proceedings, under the circumstances, to prevent the seizure,
destruction, alteration or other interference with said Demised Premises by
reason of non-compliance with the requirements of any law or any ordinance or
with the regulations, rules or directions of any government authority, as the
case may be;
          (iv) That the Tenant makes any assignment of its property for the
benefit of creditors, or should the Demised Premises be taken under a levy of
execution or attachment, in an action against the Tenant, and such levy,
attachment or assignment is not dismissed and discharged within thirty (30) days
after written notice thereof to Tenant by Landlord;
then in any event as described in Sections 10.01 (i), (ii), (iii) or (iv), the
Tenant does hereby authorize and fully empower said Landlord or Landlord’s agent
to cancel or annul this Lease at once and to re-enter and take possession of
said Demised Premises immediately, and remove all persons and their property
therefrom, and to use such force and assistance in effecting and perfecting such
removal as said Landlord may deem necessary and advisable to recover at once
full and exclusive possession of all of said Demised Premises, whether in
possession of said Tenant or of their persons or otherwise. At Landlord’s
option, Landlord may declare all installments of Rent for the remainder of the
lease term to be immediately due and payable whereupon the same shall become
immediately due and payable.
     The Landlord may, however, at its option, at any time after a default or
violation of a condition or covenant, re-enter and take possession of said
Premises without such re-entering working a forfeiture of the rents to be paid
and the covenants, agreements and conditions to be kept and performed by said
Tenant for the full term of this Lease. In such event, the Landlord shall have
the right, but not the obligation, to divide or subdivide the Premises in any
manner the Landlord may determine and to lease or let the same or portions
thereof for such periods of time and at such rentals and for such use and upon
such covenants and conditions as Landlord may elect, applying the net rentals
from such letting first to the payment of Landlord’s expenses incurred in
dispossessing the Tenant and the costs and expenses of making such improvements
in the Premises as may be necessary in order to enable the Landlord to relet the
same, and to the payment of any brokerage commissions or other necessary
expenses of the Landlord in connection with such reletting. The balance, if any,
shall be applied by the Landlord from time to time, but in any event not less
than once

13



--------------------------------------------------------------------------------



 



each month, on account of the payments due or payable by the Tenant hereunder,
with the right reserved to Landlord to bring such actions or proceedings for the
recovery of any deficits remaining unpaid as it may deem advisable from time to
time, without being obligated to await the end of the term hereof for a final
determination of the Tenant’s account and the commencement or maintenance of one
(1) or more actions shall not bar the Landlord from bringing other or subsequent
actions for further accruals pursuant to the provisions of this Paragraph. Any
balance remaining, however, after full payment and liquidation of Landlord’s
account, as aforesaid, shall be paid to the Tenant from time to time with the
right reserved to the Landlord at any time to give notice in writing to the
Tenant of Landlord’s election to cancel and terminate this Lease and all
Tenant’s obligations hereunder and upon the giving of such notice and the
simultaneous payment by Landlord to Tenant of any credit balance in Tenant’s
favor that may at the time be owing to Tenant shall constitute a final and
effective cancellation and termination of this Lease and the obligations
thereunder on the part of either party to the other.
     In addition to the foregoing, collection costs and reasonable attorneys’
fees shall be paid by Tenant if delinquencies are referred for collection.
     Section 10.02 — Lien of Landlord for Rent, Taxes and Other Sums: Landlord
shall have, and Tenant hereby grants, a security interest in any furnishings,
equipment, fixtures, inventory, accounts receivable, or other personal property
of any kind belonging to Tenant, or the equity of Tenant therein, in the Demised
Premises. The security interest is granted for the purpose of securing the
payment of rent, other charges, assessments, penalties and damages herein
covenanted to be paid by Tenant and for the purpose of securing the performance
of all other obligations of Tenant under this Lease. Upon Tenant’s default or
breach of any covenants of this Lease, Landlord shall have all remedies
available under the law of the State of Florida including, but not limited to,
the right to take possession of the above mentioned property and dispose of it
by public or private sale in a commercially reasonable manner. Tenant shall,
upon demand, reimburse Landlord for all filing and recording fees and taxes
incurred in connection with filing and recording of Financing Statements if the
same be necessary to perfect Landlord’s security interest. Landlord’s statutory
lien for rent is not hereby waived, the express contractual lien herein granted
being in addition and supplementary thereto.
     Section 10.03 No Liens Created By Tenant: The Tenant covenants and agrees
that it has no power to incur any indebtedness giving a right to a lien of any
kind or character upon the rights, title and interest of the Landlord in and to
the property covered by this Lease, and that no person shall ever be entitled to
any lien directly or indirectly derived through or under the Tenant, or its
agents or servants, or on account of any act or remission of said Tenant, which
lien shall be superior to the title of the Landlord to the Demised Premises. All
persons contracting with said Tenant, or furnishing materials or labor to said
Tenant, or to its agents or servants, as well as all persons whomsoever, shall
be bound by this provision of this Lease. Should any such lien be filed, the
Tenant shall discharge the same within thirty (30) days thereafter, by paying
the same or by filing a bond, or otherwise, as permitted by law. The Tenant
shall not be deemed to be the agent of the Landlord, so as to confer upon a
laborer bestowing labor or confer upon a materialman furnishing materials upon
the leased premises the right to a mechanic’s lien thereon.
     Section 10.04 — Jury Trials\Counter Claims: The parties hereto shall, and
they hereby do, irrevocably waive trial by jury in any and every action or
proceeding brought by either of the parties hereto against the other on any
matters whatsoever arising out of or in any way connected with this Lease, the
relationship of Landlord and Tenant, Tenant’s use or occupancy of the Demised
Premises or the Property, and any claim for injury or damage. In the event
Landlord commences any proceeding, whether or not for nonpayment of rent, any
additional rent, or otherwise, Tenant shall not interpose, and hereby
irrevocably waives the right to, any non-compulsory counterclaim of whatever
nature or description in any such proceeding(s). The provision in the
immediately foregoing sentence shall not, however, be construed as a waiver of
the Tenant’s right to assert claims, if any, in any separate action or actions
brought by Tenant.
     Section 10.05 — Redemption: Tenant hereby expressly waives any and all
rights of

14



--------------------------------------------------------------------------------



 



redemption granted by or under any present or future laws in the event of Tenant
being evicted or dispossessed for any cause or in the event of Landlord
obtaining possession of the Demised Premises, by reason of a default by Tenant
of any of the terms, covenants or condition of this Lease.
     Section 10.06 — Court Registry: In any action for eviction instituted by
Landlord hereunder, Tenant may not assert any defense to such eviction until
such time as Tenant has paid into the Registry of the Court all accrued and
unpaid rents. Tenant must then continue throughout the litigation to pay all
rents as they became due into the Registry of the Court.
ARTICLE XI
ENVIRONMENTAL
     Section 11.01 — Compliance With Laws: Tenant, at Tenant’s expense, shall
keep and maintain the Demised Premises and the Property in compliance with, and
shall not cause or permit the Demised Premises or the Property to be in
violation of, any federal, state, county and municipal laws, ordinances or
regulations including, without limitation, those relating to contamination, air
and water quality, waste disposal, occupational safety and health, industrial
hygiene, or to the environmental conditions on, under or about the Demised
Premises, including, but not limited to, soil and groundwater conditions
(“Laws”); provided, however, Tenant shall have no obligation to correct any
violation in the Demised Premises or the Property that exists as of the date the
Demised Premises is delivered to Tenant. Provided further, Tenant shall have no
obligation or liability hereunder except as to any actions or matters caused by
Tenant’s uses or actions, or the uses or actions of its employees, agents,
officers and directors heirs and assigns.
     Section 11.02 — Contamination: Except in conducting normal business
operations and subject to compliance with applicable laws, the use, generation,
manufacture, storage or disposal of, on, under or about the Demised Premises or
the Property or the transport to or from the Demised Premises or the Property of
any flammable explosives, radioactive materials, including, without limitation,
any substances defined as, or included in the definition of hazardous
substances, hazardous materials, toxic substances or other similar or regulated
substances, residues or wastes, pollutants, asbestos, petroleum products and
by-products, including any other environmental contamination whatsoever is
hereby defined as “Contamination”. Neither Landlord nor Tenant nor their
respective employees, agents, officers and directors, heirs and assigns shall
cause any Contamination to the Property or the Demised Premises.
     Section 11.03 — No Liens: Tenant shall not create or suffer to exist with
respect to the Demised Premises or the Property or permit any of its agent to
create or suffer to exist any lien, security interest or other charge or
encumbrance of any kind, including without limitation, any lien imposed pursuant
to Section 107(f) of the Superfund Amendments and Reauthorization Act of 1986
(42 U.S.C. Section 9607(1)) or any similar Law.
     Section 11.04 — Environmental Assessment and Remediation: Notwithstanding
any other provision of this agreement, Tenant shall be solely responsible for
and agrees to indemnify, defend and hold harmless Landlord, its employees,
agents, officers, directors, heirs and assigns, from and against any and all
fines, suits and claims, demands, penalties, liabilities, costs or expenses,
losses, settlements, remedial actions requirements and enforcement actions,
administrative proceedings and any other actions of whatever kind or nature,
including attorneys’ fees and costs (and costs and fees on appeal), fees of
environmental consultants and laboratory fees, known or unknown, contingent or
otherwise, arising out of or in any way related to the discovery, remediation,
or disposal of any Contamination as heretofor defined in Section 11.02, on or
about the Demised Premises or the Property except as is caused by Landlord or
its employees, agents, officers and directors, heirs and assigns, including any
personal injury (including wrongful death) or property damage (real or personal)
arising therefrom. Landlord agrees to indemnify, defend and hold harmless
Tenant, its employees, agents, officers, directors, heirs and assigns, from and
against any and all fines, suits, claims, demands, penalties, liabilities, costs
or expenses, losses, settlements, remedial action requirements and enforcement
actions, administrative proceeds and all other actions of whatever kind or
nature, including attorneys’ fees and costs (and costs and fees on appeal), fees
of environmental consultants and laboratory fees, known or unknown, continent or
otherwise, arising out of or in any

15



--------------------------------------------------------------------------------



 



way related to the discovery, remediation, or disposal of any Contamination on
or about the Demised Premises or the Property, caused by Landlord, its
employees, agents, officers, directors, heirs and/or assigns, including any
personal injury (including wrongful death) or property damage (real or personal)
arising therefrom. This paragraph shall survive termination or expiration of
this Lease.
     Section 11.05 — Notice of Contamination or Enforcement: Each party shall
immediately advise the other by telephone, followed up in writing, with a copy
to Landlord, of any and all enforcement, cleanup, removal, claims made or
threatened by any third party, or other governmental or regulatory actions
instituted, completed, or threatened, or any release, discharge, or spill of
Contamination, pursuant to any Laws affecting the Demised Premises, the Property
or adjoining or neighboring properties. Each party shall provide copies to the
other in a timely fashion, in whatever capacity and in whatever form obtained,
any and all information, test results, correspondence or other data acquired in
connection with the locating, remediating, removing, or disposing of
contamination on or about the Demised Premises, , or regarding such parties
notice of contamination or enforcement, or otherwise.
ARTICLE XII
MISCELLANEOUS
     Section 12.01 — Notices: Whenever under this Lease a provision is made for
any demand or notice of any kind, or where it is deemed desirable or necessary
by either party to give or serve any such notice or demand to the other, it
shall be in writing sent by overnight mail or certified mail, return receipt
requested, postage prepaid, or by hand if to the Tenant addressed to the Tenant
at 2000 Ultimate Way, Weston, FL 33326 and if to the Landlord addressed to the
Landlord at 3325 South University Drive, Suite 21O, Davie, FL 33328-2020, and
either party may by like notice at any time and from time to time designate a
different address to which notices shall be sent. Such notices or demands shall
be deemed sufficiently served or given for all purposes hereunder at the time
they shall be received or first attempted to be delivered, whichever occurs
first.
     Section 12.02 — Waiver: One (1) or more waivers of any covenant, term or
condition of this Lease by either party shall not be construed by the other
party as a waiver of a subsequent breach of the same term, covenant or
condition. The consent or approval of either party to or of any act by the other
party of a nature requiring consent or approval shall not be deemed to waive or
render unnecessary consent to or approval of any subsequent similar act.
     Section 12.03 — Relationship of Parties: Nothing contained in this Lease
nor any act or acts of the parties shall be deemed or construed by the parties
hereto or by any third party to create the relationship of principal and agent
or of partnership or of joint venture or of any association whatsoever between
Landlord and Tenant, other than the relationship of landlord and tenant.
     Section 12.04 — Governing Law: The laws of the State of Florida shall
govern the validity, performance and enforcement of this Lease.
     Section 12.05 — Savings Clause: The invalidity or unenforceability of any
provision of this Lease shall not affect or impair the validity of any other
provision.
     Section 12.06 — Marginal Headings: The paragraph titles herein are for
convenience only and do not define, limit or construe the contents of such
paragraph.
     Section 12.07 — Covenant to Bind Successors: It is agreed that the
provisions, covenants and conditions of this Lease shall be binding on the legal
representatives, heirs, successors and assigns of the respective parties hereto.
     Section 12.08 — Credit Reports: The Tenant’s performance under this Lease
Agreement may be reported to credit reporting agencies. The Landlord may also
obtain a consumer report of Tenant’s credit history from a credit reporting’
agency. Upon request, Tenant will be

16



--------------------------------------------------------------------------------



 



informed whether a consumer report was obtained and if so, the name and address
of the agency furnishing the report.
     Section 12.09 — Estoppel Certificate: Within ten (10) days after request
therefor by Landlord, the Tenant shall furnish an estoppel certificate. Tenant
agrees to deliver in recordable form a certificate to any proposed mortgagee or
purchaser, or to Landlord, certifying (if such be the case) that this Lease is
in full force and effect and there are no defenses or offsets thereto, or
stating those claimed by Tenant , and providing all other information reasonable
request by Landlord.
     Section 12.10 — Intentionally omitted .
     Section 12.11 —Force Majeure: (a) Landlord shall not be required to perform
any term, condition or covenant in this Lease so long as such performance is
delayed or prevented by Acts of God, strikes, lockouts, decree or restriction by
any governmental authority, civil riot, floods, financing, and any other cause
not reasonably within the control of Landlord, , and which by the exercise of
due diligence Landlord is unable, wholly or in part to prevent or overcome.
     (b) The terms of Section 12.11 (a) hereof regarding force majeure shall be
applicable to Tenant solely with regard to non-monetary issues. For all monetary
issues, there shall be no events of force majeure and no excuse or delay
permitted in connection with the obligation of Tenant to pay any sums required
hereunder.
     Section 12.12 — Prevailing Party: In the event that litigation is required
to enforce this Agreement, the prevailing party shall be entitled to
reimbursement of its legal costs and attorney’s fees, including appeals.
     Section 12.13 — Radon Gas: In accordance with the provisions of Florida
Statutes Chapter 404.29(8), notification is hereby tendered concerning the
possible existence of Radon Gas in or about the Demised Premises. Please be
advised that:
“RADON GAS: Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it overtime. Levels of radon that exceed Federal and
State guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from your County Public Health
Unit.”
     Section 12.14 — Entire Agreement: This Lease sets forth all of the
covenants, promises, agreements, conditions and understandings between the
Landlord and the Tenant governing the Demised Premises. There are no covenants,
promises, agreements, conditions and understandings, either oral or written,
between them other than those herein set forth. Except as herein provided, no
subsequent alterations, amendments, changes or additions to this Lease shall be
binding upon the Landlord or Tenant, unless reduced to writing and signed by
both parties.
     Section 12.15 — Negotiation and Execution: The furnishing of this Lease by
the Landlord to the prospective Tenant shall not be considered an offer to
lease, even though completed in every respect, until and unless the document has
been executed by the appropriate officers of Landlord. No correspondence or
other communication respecting this Lease shall create any obligation to go
forward with this Lease until the Lease document is fully completed and executed
by both the Landlord and Tenant.
     Section 12.16 — No Representations: (a) Tenant hereby acknowledges and
agrees that neither Landlord nor Landlord’s agents (including Landlord’s
managing agents, leasing agents and/or Landlord’s attorney) has made any
representations, promises or other inducements to Tenant’s execution of this
Lease except as specifically provided herein. Tenant further acknowledges and
agrees that in all cases, if any, in which Landlord’s consent and/or approval
has been provided to Tenant in this Lease, except where otherwise specifically
provided in writing in the Lease, said consent and/or approval is subject to
Tenant (at, its sole cost and expense) obtaining all necessary governmental and
quasi-governmental approvals, and Landlord makes no representation whatsoever

17



--------------------------------------------------------------------------------



 



as to, and this Lease is in no way contingent, upon the governmental and/or
quasi-governmental approval process or as to Tenant’s ability to obtain all
necessary governmental and/or quasi-governmental approvals, and Landlord shall
not be liable for Tenant’s inability to obtain such approvals.
           (b) Landlord hereby acknowledges and agrees that neither Tenant nor
Tenant’s agents (including Tenant’s managing agents, leasing agents and/or
Tenant’s attorney) has made any representations, promises or other inducements
to Landlord’s execution of this Lease except as specifically provided herein.
Landlord further acknowledges and agrees that in all cases, if any, in which
Tenant’s consent and/or approval has been provided to Landlord in this Lease,
except where otherwise specifically provided in writing in the Lease, said
consent and/or approval is subject to Landlord (at its sole cost and expense)
obtaining all necessary governmental and quasi-governmental approvals, and
Tenant makes no representation whatsoever as to, and this Lease is in no way
contingent, upon the governmental and/or quasi-governmental approval process or
as to Landlord’s ability to obtain all necessary governmental and/or
quasi-governmental approvals, and Tenant shall not be liable for Landlord’s
inability to obtain such approvals.
     Section 12.17 — Intentionally omitted.
     Section 12.18 — Completion of Construction: (a) In the event that the
Commencement Date (as defined in section 2.02 hereof) does not occur within
eleven (11) months from the date of issuance of the Building Permits for
construction of the building, which eleven (11) month period shall be extended
by one day for each day of delay exclusively caused by Tenant or its agents,
employees, officers, directors, contractors or invitees (the “Tenant Parties”)
or by force majeure (the “Outside Delivery Date”), then Landlord shall pay to
Tenant in the form of rent credits the amount of One Thousand Dollars
($1,000.00) per day for each day of delay not caused by the Tenant Parties or
force majeure from the Outside Delivery Date until the Commencement Date (the
“Construction Penalty”).
     (b) In the event that the Commencement Date occurs at any time prior to
seven (7) months from the date of issuance of the Building Permits for
construction of the building, which seven (7) month period shall be extended by
one day for each day of delay exclusively caused by the Tenant Parties or force
majeure (the “Early Delivery Date”), then Tenant shall pay to Landlord on the

18



--------------------------------------------------------------------------------



 



Commencement Date the amount of One Thousand Dollars ($1,000.00) per day for
each day that the Commencement Date occurs prior to the Early Delivery Date.
     IN WITNESS WHEREOF, the parties hereto have executed this Lease this day
and year first above written.

                 
Signed and Acknowledged
      Landlord:    
In the Presence of:
                        ROHO ULTIMATE, LTD. II, a             Florida limited
partnership    
 
               
 
      By:   ROHO DEVELOPMENT LIMITED, a Florida    
 
          limited partnership, its general    
/s/ Melissa Ackerman

 
Witness signature
          partner    
 
      By:   Silver Development Corp., a Florida    
/s/ Melissa Ackerman

 
Witness print name
          corporation, its general partner    
 
               
/s/ Annette D. Pappas
      By:   /s/ David G. Hollander    
 
               
Witness signature
          David G. Hollander, President    
 
               
/s/ Annette D. Pappas
 
Witness print name
      By:   Ross Realty Investments, Inc., a Florida
corporation, its general partner    
 
               
 
      By:   /s/ Barry Ross    
 
               
 
          Barry Ross, President    
 
                        ULTIMATE SOFTWARE GROUP, INC.,             a Delaware
corporation    
 
               
Witness signature
               
 
               
Witness print name

               
 
               
Witness signature

               
 
               
Witness print name
      By:   /s/ Scott Scherr    
 
               
 
          Scott Scherr, President    

19



--------------------------------------------------------------------------------



 



GUARANTY TO LEASE
Silver Builders Inc. and ROHO Development Limited (jointly and severally, the
“Guarantor”) hereby acknowledges that as the general contractor for construction
of the Premises and the general partner of the Landlord, respectively, the
Guarantor will benefit from this Lease. As such, the Guarantor hereby joins in
this Lease for the sole purpose of guarantying Landlord’s Warranty Obligations
as set forth in Section 4.01 of the Lease and Landlord’s Obligations under
section 12.18(a) hereof as follows: in the event that Landlord fails to comply
with section 12.18(a) hereof then upon demand the Guarantor shall pay the
Construction Penalty to Tenant, and/or in the event that Landlord fails to
comply with the Warranty Obligations set forth in Section 4.01 hereof then
Guarantor shall comply with such Warranty Obligations. The guarantor shall have
no other obligations or liabilities under the Lease except as expressly provided
in this paragraph, and the obligations, liabilities and joinder of the Guarantor
as expressed herein shall automatically terminate and be null and void upon
Landlord’s satisfaction of section 12.18(a) and 4.01 hereof.

 
Signed and Acknowledged
In the Presence of:

                          SILVER BUILDERS INC., a Florida
          corporation    
 
               
/s/ Melissa Ackerman
 
               
Witness signature
               
 
               
Melissa Ackerman
 
               
Witness print name
               
 
               
/s/ Evan Hollander
 
               
Witness signature
               
 
               
Evan Hollander
 
Witness print name
               
 
               
 
      By: /s/ David G. Hollander
 
   
 
               
 
      Print Name/Title: David G. Hollander, Chairman    
 
               
 
               
 
      Dated:  5-22-01      
 
             
 
                        ROHO DEVELOPMENT LIMITED, a Florida
limited partnership    
 
               
/s/ Melissa Ackerman
 
               
Witness signature
               
 
               
 
      By: Silver Development Corp., a Florida
corporation, its general partner    
 
               
Melissa Ackerman
 
               
Witness print name
               
 
               
 
      By: /s/ David G. Hollander    
 
             
 
        David G. Hollander, President    
 
               
/s/ Annette D. Pappas
 
               
Witness signature
               
 
               
 
      By: Ross Realty Investment, Inc., a Florida
corporation, its general partner    
 
               
Annette D. Pappas
 
               
Witness print name
               
 
               
 
      By: /s/ Barry Ross    
 
             
 
        Barry Ross, President    
 
               
 
      Dated:  5-23-01      
 
             

20



--------------------------------------------------------------------------------



 



(SKETCH OF BOUNDARY AND TOPOGRAPHIC SURVEY) [g99977g9997701.gif]





--------------------------------------------------------------------------------



 



Exhibit “B”
Qualification Sheet
And Attached Construction Drawings Dated 5/01/01

             
October 19, 2000
  Upgrades and extras   $ 671,149  
December 2, 2000
  Revisions   $ 26,197  
April 04, 2001
 
Tenant and architectural changes and upgrades
  $ 440,109  
 
  (see attached summary)        
May 16, 2001
  Tenant electrical changes   $ 11,200  
 
         
 
            Total extra charges as per attached plans and specifications Thru
May 16, 2001   $ 1,148,655  

$500,000 included in Lease at $21.19 per square foot
$648,655 payable in equal payments of
$54,054.58 for 12 months
Allowance of $5,000 included for cabinets in Room #229
Decorator etched glass privacy walls at coffee stations will be billed as extra.
Built-Ins: As per 10-19-00 Letter
“C” Units 36 @ $2,513.00
“D” Units 14 @ $3,329.00 w/ dividers and caps
Custom Built-Ins as per 04-04-01
Room 125,126,128,132,133 = $29,877.00
Items of Tenant’s Responsibility in addition to those designated on plans:
UPS systems
Data / Telephone systems including cabling and termination
Lightning and Surge Suppression Systems
Audio-Visual Systems including cabling and termination
CATV systems including cabling and termination
Security Systems including cabling and termination
Access Control Systems including cabling and termination
Tenant Signage
Window Treatments
Relocation or removal of cooling tower and associated utilities
Reconfiguration of partitions in Phase I
Data conduit from exterior of Phase I to server location





--------------------------------------------------------------------------------



 



- 1 -
SYNALOVSKI GUTIERREZ ROMANIK ARCHITECTS, INC.
anuel Synalovski, AIA • Jorge Gutierrez, AIA • Merrill Romanik, AIA • David
Rosenthal, AIA • Carlos Gonzalez, AIA • Nikolay Ryaboy • Luis LaRosa
04/04/01
To: Evan Hollander
From: Synalovski Gutierrez Romanik Architects, Inc.
          The following items correspond with sheets SP-1, A-1 and A-2 of the
bid sets.

1.   Tenant requested (4)-4” conduits from data center in existing (3)-story
building to new Data Center Room- (130), in proposed (2) story building, refer
to sheet SP-1

Include 230 lineal feet and stops outside building of Phase I for data center
link $14,650.00

2.   Tenant requested (2)-2” conduits from New Data Room- (130) to Street for
*CATV* connection, refer to sheet SP-1.


Include 300 lineal feet to property line *for entry cameras* $ 7,100.00

3.   Tenant requested (6) individual computer/telephone stations. The counter
was enlarged from 18(d) to 24(d). Also, each station has a telephone & data
connection Refer to sheet A-l and E-l.

Added depth & 3 lin. ft. and vertical supports for counter detail, *deduct
device count* *$395.00*

4.   Relocated coffee station in Training Room-112 from the Northwest corner to
the East Wall.

No cost factor

5.   Relocated door 112B in Training Room-112 from center of North Wall to
Northeast corner. Refer to sheet A-l.

No cost factor

6.   Tenant requested the following changes, refer to sheet A-1.

a• Replaced workstations with (2) open offices.
No cost factor
b• Added corridor with access to Lobby/Bathrooms.
Added 20 lin.ft. partitions and (3) doors $3,420.00



--------------------------------------------------------------------------------



 



- 2 -

c• Added Storage Room-137
Included in above item

d• Added new door 001A with proxy card access controller, adjacent to lobby.
$3,600.00
e• Extended tile in Lobby 4-6’ x 6’-4’ to the west.
$350.00
7. Tenant requested a new door 001 B with proxy card access controller.
$3,600.00

8.   Tenant requested elevator equipment to be moved to 1st floor & enclosed
with 8” concrete masonry units.

$4,100.00


9.   Tenant requested Shipping and Reciving-133 and Office-132 be made larger.
In order to accommodate this request, three rooms were converted into two.

Already factored in 1st change sheet

10.   Tenant requested the *inclusion* of glazing on North wall for Conf.
Room-C- 229.

*Now requests including and adding (1) additional for South wall*
*$3,000.00*
11. Tenant requested a counter with base cabinets and under-counter
refrigerator.
There is a $5,000.00 allowance in 1st change sheet for this item.
12. Tenant requested Janitor-237 to be relocated from first floor to second
floor.
Requires cast iron pipe for sanitary
$350.00

13.   Tenant requested the tile from the lobby be extended into the Vending
Room-238, and to add an ice maker and floor drain.

$1,600.00




--------------------------------------------------------------------------------



 



- 3 -

14.   Tenant requested proxy card access in 2nd floor balcony.

$200.00
General notes:
15• All partitions or rooms that have sound batt insulation are full height.
Credit total soundproofing amount in 1st change sheet = ($3,025.00)
Add *573* lin. ft. x 14’ h soundproofing = *8,022* s.f. @ 1.85 = *$14,84100*
Add *573* lin .fi. x4’ h = *2,292* s.f. framing and drywall @ $4.90 =
*$11,231.00*
Add (12) HVAC transfer ducts and fire damper grills @ $535.00 = $6,420.00
*$29,467.00*

16•   Staircase has a *stucco* finish

*$8,870.00*

17•   Tenant requested Air Conditioning be designed for 72 degrees in lieu of 75
degrees. I am attaching a Roof top unit schedule indicating the new requirements
and the model numbers of the previously designed roof top units. *Owner will
provide floor plan as-builts, highlighting zone coverage*

Equipment upgrade $18,150.00
Engineering change $2,685.00
Design upgrade from October 5, 2000 proposal $30,000
$50,835.00
Additional Items Not On SGR Narrative:

18.   Add (4) sinks in 001A, 247,201A, 251A @ $862.50 ea.

$3,400.00

19.   Add (2) local alarmed panic hardware at stairwell exits

$1,540.00

20.   Add (131) computer power outlets with dedicated circuits. Requires (3)
additional panels. Does not include isolated ground per circuit. Standard 20 amp
receptacles. *with colored plates*

$21,800.00

21.   Add 280 s.f. x 10” thick slab with (2) recesses for tenant supplied and
installed file system

$2,700.00

 



--------------------------------------------------------------------------------



 



- 4 -

22.   Temporary parking reconfiguration (site fencing, equip, relocation, 2
stage asphalt)

*$15,000* to be deleted in the event the cross parking agreement with Arvida is
executed.

23.   Phase I parking reconfiguration

*Not including any paver, drainage, landscaping or patio work required*
*Deleted as per Bob Marnne / Walter Hollander agreement*

24.   Closure of cooling tower and gates with decorative trim

$13,500.00

25.   Landscaping of cooling tower

$8,850.00

26.   Upgrade drywall to 5/8”

*$3,675.00*

27.   *Closure of generator with gates and trim, landscaping addition, keep
structure w/door on roof*

*$13,600.00*

28.   Administration 32 hours @ $75.00 per hour

*Deleted as per Bob Marnne / Walter Hollander agreement*

29.   *Built-In Furniture as shown on A-l & A-2 of attached plans*

*$167,102.00*

 



--------------------------------------------------------------------------------



 



- 5 -
Summary

            Narrative Item   Projected Cost
1
    $    14,650.00  
2
    $ 7,100.00  
3
    $ 395.00  
4
    $ 0.00  
5
    $ 0.00  
6a
    $ 0.00  
6b
    $ 3,420.00  
6c
    $ 0.00  
6d
    $ 3,600.00  
6e
    $ 350.00  
7
    $ 3,600.00  
8
    $ 4,100.00  
9
    $ 0.00  
10
    $ 3,000.00  
11
    $ 0.00  
12
    $ 350.00  
13
    $ 1,600.00  
14
    $ 200.00  
15
    $ 29,467.00  
16
    $ 8,870.00  
17
    $ 50,835.00  
18
    $ 3,400.00  
19
    $ 1,540.00  
20
    $ 21,800.00  
21
    $ 2,700.00  
22
    $ 15,000.00  
23
    $ 0.00  
24
    $ 13,500.00  
25
    $ 8,850.00  
26
    $ 3,675.00  
27
    $ 13,600.00  
28
    $ 0.00  
29
    $ 167,102.00      
Total Changes
    $ 382,704.00  
 
         
15 % OVH & profit
    $ 57,405.60  
 
         
Upcharge
    $ 440,109.60  

 



--------------------------------------------------------------------------------



 



EXHIBIT “C”
CONSTRUCTION AGREEMENT — TENANT’S WORK
All Tenant’s work shall conform to all applicable governing codes and shall
include the work listed below. Any work required that is not listed in Exhibit
“B” shall be Tenant’s work.

1.   Tenant will pay for any utility charges associated with the Leased Premises
from and after the Commencement Date.

2.   Tenant will require any contractor or sub-contractor to remove and dispose
of, at least once a week, all debris and rubbish caused by the Tenant’s work and
upon completion to remove all temporary structures, debris and rubbish of
whatever kind remaining on any part of the Properly and/or the Demised Premises.
  3.   Tenant and/or Tenant’s contractors and subcontractors shall be required
to provide, in addition to the insurance required to be maintained by Tenant,
the following types of insurance and the following minimum amounts naming
Landlord and any other persons having interest in the whole Property as
additional insureds as their interest may appear, issued by companies approved
by Landlord.

  (a)   Workmen’s Compensation coverage in accordance with the Florida statutes.
    (b)   During any construction by Tenant, Automobile Liability coverage with
bodily injury limits of at least $500,000 per person. $1,000,000 per accident,
and $500,000 per accident for property damage.

Original or duplicate policies for all of the foregoing insurance shall be
delivered to Landlord before Tenant’s work is started and before any
contractor’s equipment is moved to any part of the whole Property. In all other
respects the insurance coverage above mentioned shall comply with the provisions
of this Lease.

4.   All work done by Tenant to be by licensed contractors. Landlord may post
notice of non-responsibility for Tenant’s work.

INITIALS: Landlord:                                          Tenant:
                     
23

 



--------------------------------------------------------------------------------



 



EXHIBIT “D”
CHANGE ORDER                     
ULTIMATE SOFTWARE II

                      ESTIMATE/             HOURS/DAYS   EXPENSE
A
  Best Estimate for Analysis charge @ $75.00/hr (Evan, Brett, David, Walter) To
be paid regardless of whether or not change order is approved by Ultimate      
 
 
           
B
  Actual analysis charge @ $75.000/hr        
 
           
C
  Best estimate for hard cost of change order        
 
           
D
  In any event not to exceed        
 
           
E
  Actual cost of change order        
 
           
F
  15% Overhead/Profit    (Line (E) x 15%)        
 
           
G
  “AGREED TO” contract price for change order Including 15% Overhead/Profit (in
Lieu of lines (E) + (F) )        
 
           
H
  Best Estimate for number of days delay in construction because of work
pursuant to change order        
 
           
I
  Actual number of days delay in construction because of work pursuant to change
order        
 
           
J
  “AGREED TO” number of days delay because of change order ( In Lieu of line (I)
)        

Each day is equal to:
1) General Conditions @ $                    
2) Delay in rent to landlord @ $                    
3) One day added to Section 12.18 of Lease Agreement, re: Completion of
Construction
TOTAL COST OF CHANGE ORDER:

                      ULTIMATE SOFTWARE, INC.   ROHO-ULTIMATE LTD. II      
SILVER BUILDERS, INC.
 
                   
By: 
      By:        By:     
 
             
 
                             
 
  PRINT NAME       PRINT NAME       PRINT NAME
 
                   
DATE: 
    DATE:      DATE:   
 
                   

